Citation Nr: 1628166	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right L5-S1 radiculopathy, as secondary to the service-connected left hip tendinitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1978 to December 1978, and from October 1980 to February 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for right L5-S1 radiculopathy.  A claim for service connection for numbness, loss of range of motion, and pain in the right lower extremity, as secondary to the service-connected left hip tendinitis, was received in August 2012.  

In the August 2012 claim, the Veteran claimed service connection for a right lower extremity disorder as secondary to service-connected left hip tendinitis.  At the March 2015 Board hearing, the Veteran clarified that she was only claiming entitlement to service connection as secondary to the service-connected left hip tendinitis and was not seeking service connection on a direct or presumptive basis under 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2015).  See Board hearing transcript at 2.  As such, the issue on appeal has been limited by the Veteran to a secondary service connection theory, and has been characterized on the title page of this decision to reflect the same.  

Pursuant to May 2015 remand instructions, in July 2015, a VA examination was conducted to assist in determining the nature and etiology of the claimed right lower extremity radiculopathy.  The Board finds the July 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions; therefore the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issues of service connection for right hip, back, and left leg disorders have been raised by the record, see December 2014 written statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues were previously referred by the Board in May 2015; however, review of the claims file does not reflect that any action has been taken by the AOJ to adjudicate these issues.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  As these claims were received prior to March 24, 2015, the Veteran was not required to use a standardized claim form.  Cf. 38 C.F.R. § 3.155(a) (2015).    


FINDING OF FACT

The Veteran's currently diagnosed right L5-S1 radiculopathy was not caused or permanently worsened by the service-connected left hip tendinitis.


CONCLUSION OF LAW

Right L5-S1 radiculopathy is not secondary to the service-connected left hip tendinitis.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in September 2012, prior to the initial adjudication of the claim in December 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, a copy of the March 2015 Board hearing transcript, and lay statements.  

In an August 2012 written statement, the representative contended that a VA physical therapist told the Veteran that right leg neurological conditions are often secondary to a disability on the other (left) side.  In a January 2013 written statement, the representative contended that recent VA physical therapy records should be obtained because a VA physical therapist had told the Veteran that it is more likely than not that her left hip tendinitis was causing her right foot neurological problems.  See also March 2015 Board hearing transcript at 7.

Review of the evidence of record reflects that VA treatment records, including physical therapy records, dated through October 2014 have been associated with the claims file.  Physical therapy records dated in 2012, the time period that coincides with the contentions that a VA physical therapist told the Veteran that the right lower extremity radiculopathy was related to the left hip tendinitis have been associated with the claims file and reflect treatment for symptoms of the diagnosed radiculopathy, but do not document such an opinion. 

To the extent that the representative contends that there are outstanding VA treatment records, based on a careful review of the file, the Board sees nothing in the evidence other than a mere assertion to indicate that any pertinent VA treatment records are missing from the claims file.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties).  Further, at the March 2015 Board hearing, the Veteran herself testified that she had not sought any additional physical therapy (at VA or otherwise), because it "wasn't doing any good . . . so [she] saw no point in it."  Based on the above, the Board finds that all relevant treatment records pertaining to the right lower extremity radiculopathy have been obtained and associated with the claims file.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2012 and July 2015.  Addendum medical opinions were obtained in November 2012 and January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).        

As noted in the May 2015 Board remand, the January 2013 VA addendum medical opinion is inadequate because it is based on the inaccurate factual predicate that the Veteran did not have an abnormal gait.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, it will not be further discussed.  

In a January 2015 written statement, the Veteran requested a new VA examination because "the last exam was inadequate and did not address the issue [she] felt needed to be addressed."  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The Veteran superficially claimed the VA examinations were "inadequate" without providing any reasons for the contention.  The Board finds that the VA examiners were competent and qualified through education, training, and experience to perform an adequate VA examination and offer medical diagnoses, statements, and opinions.  See Cox, 20 Vet. App. 563.          

The Board finds that the November 2012 and July 2015 VA examination reports and November 2012 addendum medical opinion, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

The Veteran testified at a March 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal, what was generally required for service connection, and suggested the importance of getting a medical nexus opinion relating the right lower extremity radiculopathy to the service-connected left hip tendinitis. 

The Veteran presented evidence of symptoms of the claimed right lower extremity radiculopathy and testified as to limping due to the left hip tendinitis that she contended aggravated the radiculopathy.  Further, the Veteran was provided VA examinations in November 2012 and July 2015, with addendum medical opinions obtained in November 2012 and January 2013, that provide additional evidence on the question of whether the currently diagnosed right L5-S1 radiculopathy is caused or aggravated by the service-connected left hip tendinitis.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Right L5-S1 Radiculopathy

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  As noted above, the Veteran limited the appeal to service connection for right L5-S1 radiculopathy as secondary to the service-connected left hip tendinitis.

The Veteran has never contended that the right lower extremity radiculopathy was incurred in or caused by service, that she had "chronic" symptoms in service or "continuous" symptoms since service, or that the radiculopathy manifested within one year of service separation.  Nor does the evidence reflect otherwise.  See May 2004 VA examination report (noting physical examination of the right hip was negative for any symptoms or disabilities), June to September 2012 VA treatment records (noting that the Veteran reported symptoms of right buttock and right lower extremity numbness and pain since February 2012); Cf. Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement) (emphasis added).  For this reason, direct and presumptive service connection theories will not be further discussed.  See 38 C.F.R. §§ 3.303(a), 3.303(b), 3.307.     

As pertinent here, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran essentially contends that the right lower extremity radiculopathy was caused or aggravated by an abnormal gait caused by the service-connected left hip tendinitis.  The Veteran contends that she compensates for the left hip tendinitis through an altered gait/limping, which, over time, injured the right side of her body causing the right lower extremity disorder.  See August 2012 service connection claim, January 2013 written statement, April 2013 substantive appeal (on a VA Form 9), March 2015 Board hearing transcript at 6 to 10.  In a December 2014 written statement, the Veteran contended that the pain associated with the left hip caused her to fall and injure the right leg. 

The evidence demonstrates that the Veteran has current diagnosed right L5-S1 radiculopathy.  See e.g., November 2012 VA examination report.  Turning to the theory of secondary service connection, the Board finds that the weight of the evidence demonstrates that the currently diagnosed right lower extremity  radiculopathy was not caused or permanently worsened (aggravated) by the service-connected left hip tendinitis. 

VA treatment records associated with the file note that the Veteran has received treatment for right lower extremity radiculopathy and have conflicting evidence of whether the Veteran has an altered gait, but do not connect the diagnosed radiculopathy to the service-connected left hip tendinitis.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Veteran has consistently reported an abnormal/altered gait or limp associated with the service-connected left hip tendinitis.  At a September 2006 Board hearing (in connection with a claim for service connection for a bilateral knee disorder that is not in appellate status before the Board), the Veteran reported an altered gait due to the service-connected left hip tendinitis.  An August 2011 VA treatment record notes that the Veteran had a normal gait.  A June 2012 VA treatment record notes that the Veteran had an antalgic gait.  A September 2012 VA treatment record notes that the Veteran's gait was stable without limp.  At a March 2015 VA examination (to address the severity of the service-connected left hip tendinitis), the Veteran reported a limp caused by bilateral hip pain.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran does have some symptoms of limping or an altered gait associated with the left hip tendinitis.  

However, the mere presence of an altered gait does not mean that service connection is warranted.  The Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex right lower extremity radiculopathy, a neurological disorder.  See Kahana v. Shinseki,	 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current right lower extremity disorder is a complex medical etiological question involving internal and unseen neurologic system processes unobservable by the Veteran.  

The Board finds under the facts of this case that the Veteran is not competent to provide evidence of an etiological nexus between the service-connected left hip tendinitis and the non-service-connected right L5-S1 radiculopathy, as the complex relationship between orthopedic and neurologic disabilities of opposing body parts and different body areas is not susceptible to lay observation.  See Kahana, 24 Vet. App. at 438; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  As such, despite the presence of an altered gait, the Board finds that the Veteran's lay statements are not competent evidence on the question of whether the right lower extremity radiculopathy was caused or aggravated by the service-connected left hip tendinitis and are outweighed by the other evidence of record, specifically the VA medical opinions discussed below specifically addressing these complex medical questions.  

Next, as noted above, in a January 2013 written statement, the Veteran contended that a VA physical therapist told her that it is more likely than not her left hip tendinitis was causing the right foot neurological problems in that she was favoring the side that was in pain causing her to put more stress on the right lower extremity.  See also August 2012 written statement from the representative.  While the VA treatment records do not reflect such a medical opinion, a lay person is competent to report what she has been told by a medical professional.  Jandreau at 1377. 
 
Based on the Veteran's statements, the Board finds that it is not clear what the VA doctor relied on for the basis of the opinion and, as such, the Board finds that the Veteran's report of what her doctor told her is not adequate to support a grant of service connection.  Further, the Board finds that the Veteran's testimony and statements in support of this claim are competent to the extent she is reporting what her doctor told her, but finds that the doctor's statement is outweighed by the more probative VA examiners' opinions, discussed in detail below, that are based on review of the claims file, the Veteran's history, and physical examination.  

In an October 2005 VA medical opinion (with regard to whether bilateral knee disabilities were caused or aggravated by the left hip tendinitis - previously denied by the Board in a July 2007 decision and not the subject of the current appeal), a VA medical director of compensation and pension services noted that, while there was one reference to an occasional mild limp, there was no significant limp associated with the left hip tendinitis.  The VA medical director opined that, while hip tendinitis is typically a self-limited condition, it may be associated with additional joint pathology in an asymmetrical presentation if there is a significant change in gait on an ongoing bases, which was not noted in this particular case.  The VA medical director did not opine as to whether hip tendinitis could cause or aggravate a neurological lower extremity disorder (i.e., radiculopathy).   

At the November 2012 VA examination, the Veteran reported developing low back pain in the area of the buttocks radiating down the thigh, calf, and plantar foot with symptoms beginning in February 2012.  The VA examiner diagnosed right L5-S1 radiculopathy affecting the sciatic nerve.  The VA examiner noted that the Veteran had an antalgic gait to the right due to the hip disorder.  The VA examiner opined that the right L5-S1 radiculopathy is less likely than not proximately due to or the result of the Veteran's service-connected left hip tendinitis because this was the development of a new and separate condition, and left hip trochanteric pain and altered gait does not cause radiculopathy.  

The November 2012 VA examiner noted that the left hip tendinitis was mild upon physical examination without significant limping on the left.  The VA examiner noted that the Veteran was limping on the right consistent with right lumbar radiculopathy.  The VA examiner noted that, while the Veteran reported limping on the left in the past that may have contributed to the current radiculopathy problem on the right, there were no past medical records available for review.  The VA examiner further opined that the Veteran's right hip/leg neurological condition is not at least as likely as not aggravated beyond its natural progression by left hip tendinitis.  

In a November 2012 VA addendum medical opinion, a VA examiner, upon review of the claims file, including VA treatment records, noted that the Veteran developed right leg neurologic symptoms in early 2012 following a fall on the ice, which could have represented a sciatic nerve contusion.  The VA examiner concurred with previous November 2012 VA examiner that these symptoms were not related to the Veteran's service-connected left hip tendinitis.  

The July 2015 VA examination reports notes diagnoses of degenerative changes L3-L4, L4-L5, L5-S1 and right L5-S1 radiculopathy.  The Veteran reported that this disability had been present for a couple years.  The VA examiner opined that the right L5-S1 radiculopathy is less likely as not caused by, a result of, or aggravated by the service-connected left hip tendinitis.  The VA examiner noted that the Veteran had documented (non-service-connected) changes to the lumbar spine.  The VA examiner further noted that a workplace safety and insurance appeals tribunal 

discussion paper entitled "Symptoms in Opposite or Uninjured Leg" explored the impact of gait on lower extremity joints and suggested that a Trendelenburg lurch of long duration could result in increased force particularly at the hip and perhaps the knee of the normal leg, but that there was no evidence of a Trendelenburg lurch in the medical records or during physical examination. 

The July 2015 VA examiner detailed multiple notations in the medical records from 2007 to 2015 where the Veteran was observed to have a normal gait as well as notations in June 2012 and November 2012 when an antalgic gait was noted.  Based on this review of the evidence of record, the VA examiner noted that there was no evidence of ongoing persistent limping or a Trendelenburg gait.  The VA examiner further opined, based on a workplace safety and insurance appeals tribunal discussion paper entitled "Limping and Back Pain," that is unlikely that injuries that caused a mild or moderate degree of limping over a relatively short period of time would have any major detrimental effect on the lumbar spine or opposite lower extremity.

The November 2012 and July 2015 VA examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed right lower extremity radiculopathy and had sufficient facts and data on which to base conclusions.  Further, the VA examiners addressed the Veteran's assertions of a relationship between the current radiculopathy and the altered gait caused by the left hip tendinitis.  Based on the above, the Board accords the November 2012 and July 2015 VA medical opinions great probative weight.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's right L5-S1 radiculopathy is not secondary to the 

service-connected left hip tendinitis; therefore, the claim must be denied.  As the 
weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.	 § 3.102.


ORDER

Service connection for right L5-S1 radiculopathy, as secondary to the service-connected left hip tendinitis, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


